On Motion for Rehearing.
Movants have cited no new authority and furnish no new basis *327for overturning our decision. With regard to the contention that we overlooked two cases previously cited in briefs to this court, the following observations are pertinent. A decision by a federal circuit court is not binding but may be persuasive; however, it has no efficacy if it contravenes our appellate decisions. Concerning Whitfield v. State, 143 Ga. App. 779 (240 SE2d 189) (1977), insofar as it conflicts with decisions of the Georgia Supreme Court it must yield to them. 1983 Ga. Const., Art. VI, Sec. VI, Par. VI.
Decided November 1, 1988 —
Rehearing denied November 18, 1988
Janet G. Scott, Michelle G. Lundy, for appellants.
Johnnie L. Caldwell, Jr., District Attorney, J. David Fowler, Assistant District Attorney, for appellee.

Motion for rehearing denied.